 



Exhibit 10.61
ALEXANDER’S, INC. OMNIBUS STOCK PLAN
STOCK OPTION AGREEMENT
          STOCK OPTION AGREEMENT made as of date set forth on Schedule A hereto
between Alexander’s, Inc., a Delaware corporation (the “Company”), and the
employee of the Company or one of its affiliates listed on Schedule A (the
“Employee”).
RECITALS
          A. In accordance with the Alexander’s, Inc. Omnibus Stock Plan (the
“Plan”), the Company desires in connection with the employment of the Employee,
to provide the Employee with an opportunity to acquire shares of the Company’s
common shares of beneficial interest, par value $1.00 per share (the “Common
Shares”), and thereby provide additional incentive for the Employee to promote
the progress and success of the business of the company and its subsidiaries.
          B. Schedule A hereto sets forth certain significant details of the
option grant herein and is incorporated herein by reference. Capitalized terms
used herein and not otherwise defined have the meanings provided on Schedule A.
          NOW, THEREFORE, the Company and the Employee hereby agree as follows:
AGREEMENT
          1. GRANT OF OPTIONS: On the terms and conditions set forth below, as
well as the terms and conditions of the Plan and subject to adjustment as
provided in Section 8 hereof, the Company hereby grants to the Employee the
right to purchase (the “Option”) an aggregate of such number of Common Shares as
is set forth on Schedule A at a purchase price per Common Share equal to the
Exercise Price set forth on Schedule A. The Option is intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) to the extent set forth on
Schedule A.
          2. TERM OF OPTION: The term of the Option shall be the time period
indicated on Schedule A from the date of grant referred to on Schedule A,
subject to earlier termination or cancellation as provided in this Agreement.
          Except as otherwise permitted under Section 7 hereof, the Option shall
not be exercisable unless the Employee shall, at the time of exercise, be an
employee of the Company.
          3. NON-TRANSFERABILITY OF OPTION: The Option shall not be transferable
otherwise than by will or by the laws of descent and distribution, and the
Option may be exercised during the Employee’s lifetime only by the Employee.
More particularly, but without limiting the generality of the foregoing, the
Option may not be assigned, transferred (except as provided in the preceding
sentence), pledged, or hypothecated in any way (whether by operation of law or
otherwise), and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Option contrary to the provisions of the

 



--------------------------------------------------------------------------------



 



           Plan or this Agreement, and any levy of any attachment or similar
process upon the Option, shall be null and void and without effect, and the
Compensation Committee of the Company (the “Committee”) may, in its discretion,
upon the happening of any such event, terminate the Option forthwith.
          4. EXERCISE OF OPTION: Unless terminated pursuant to Section 7 hereof,
the Option may be exercised as to not more than the Annual Option Vesting Amount
(as defined on Schedule A) of the aggregate number of Common Shares originally
subject thereto commencing on the first Annual Vesting Date (as defined on
Schedule A) following the date of grant. Thereafter, on each Annual Vesting Date
and until the expiration of the term of this Agreement (unless earlier
terminated or canceled as provided in this Agreement), the Option may be
exercised for an additional Annual Option Vesting Amount. To the extent that
Schedule A provides for amounts or schedules of vesting that conflict with the
provisions of this paragraph, the provisions of Schedule A will govern.
          The right to purchase Common Shares pursuant to the Option shall be
cumulative. If the full number of Common Shares available for purchase under the
Option, to the extent the Option is vested, has not been purchased, the balance
may be purchased at any time or from time to time thereafter, but prior to the
termination of such Option. The Option shall not, however, be exercisable after
the expiration thereof; and except as provided in Section 7 hereof, the Option
shall not be exercisable unless the Employee is an employee of the Company at
the time of exercise.
          The holder of the Option shall not have any rights to dividends or any
other rights of a stockholder with respect to the Common Shares subject to the
Option until such Common Shares shall have been issued to him (as evidenced by
the appropriate entry on the books of a duly authorized transfer agent of the
Company), upon the purchase of such Common Shares through exercise of the
Option.
          Notwithstanding the foregoing or anything to the contrary set forth
herein, upon the occurrence of a Change in Control of the Company, the Option
shall become vested and immediately exercisable in full. For purposes of this
Agreement, a “Change in Control” of the Company means the occurrence of one of
the following events:
     (i) individuals who, on the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors (the “Board”), provided that any
person becoming a trustee subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director;

2



--------------------------------------------------------------------------------



 



     (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
date hereof, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(ii) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary of the
Company (provided that this exclusion applies solely to the ownership levels of
the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
such majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) Vornado
Realty Trust together with its subsidiaries and affiliates (“Vornado”) or any of
the partners (as of the date hereof) in Interstate Properties (“Interstate”)
including immediate family members and family trusts or family-only partnerships
and any charitable foundations of such partners (the “Interstate Partners”),
(b) any entities the majority of the voting interests of which are beneficially
owned by Vornado or the Interstate Partners, or (c) any “group” (as described in
Rule 13d-5(b)(1) under the Exchange Act) including the Interstate Partners,
provided that Vornado or the Interstate Partners beneficially own a majority of
the Company Voting Securities beneficially owned by such group (the persons in
(a), (b) and (c) shall be individually and collectively referred to herein as,
“Vornado or Interstate Holders”);
     (iii) the consummation of a merger, consolidation, share exchange or
similar form of transaction involving the Company or any of its subsidiaries, or
the sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Vornado or Interstate Holders or the Company’s stockholders
immediately prior to any such Business Transaction, and (b) no person (other
than the persons set forth in clauses (A), (B), (C), or (E) of paragraph (ii)
above or any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
     (iv) Board approval of a liquidation or dissolution of the Company, unless
the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as such
stockholders owned the Company’s outstanding voting common equity interests
immediately prior to such

3



--------------------------------------------------------------------------------



 



liquidation and such ongoing entity assumes all existing obligations of the
Company to Employee under this Agreement.
          5. METHOD OF EXERCISE: The Option shall be exercisable by written
notice specifying the number of Common Shares purchased and accompanied by
payment in full in cash or by certified or bank cashier’s check payable to the
order of the Company, by tender of Common Shares owned by the employee valued at
fair market value as of the date of exercise or by a combination of cash and
Common Shares. Upon delivery, by hand or by registered mail directed to the
Company at its executive offices (currently at 888 Seventh Avenue, New York, NY
10019 Attn: Stock Option Administrator) the Company shall issue the number of
Common Shares purchased, which issuance shall, in the event of a hand delivery
of the exercise price, occur immediately upon such delivery, provided the holder
of the Option shall have given two business days’ advance notice of such
delivery. In no case may a fraction of a Common Share be purchased or issued
pursuant to the exercise of an Option. The Option shall be deemed to have been
exercised with respect to any particular Common Shares, if, and only if, the
provisions of this Agreement shall have been complied with, in which event the
Option shall be deemed to have been exercised on the date on which the notice
described above shall have been delivered to the Company. The certificate or
certificates of Common Shares as to which the Options shall be exercised shall
be registered in the name of the person or persons exercising the Option.
          6. RESTRICTIONS ON COMMON SHARES: Common Shares issued upon the
exercise of the Option shall be issued only to the holder of the Option. Any
restrictions upon transfer of Common Shares issued upon the exercise of the
Option, which in the opinion of the Company’s counsel are required by the
Securities Act of 1933, as amended, shall be noted on the certificate thereof by
appropriate legend.
          7. TERMINATION OF EMPLOYMENT: Any Options held by the Employee upon
termination of employment shall remain exercisable as follows:
     (I) If the Employee’s termination of employment is due to death, all
unvested Options shall become immediately exercisable in full and shall be
exercisable by the Employee’s designated beneficiary, or, if none, the person(s)
to whom such Optionee’s rights under the Option are transferred by will or the
laws of descent and distribution for the Applicable Option Exercise Period (as
defined on Schedule A) following the date of death (but in no event beyond the
term of the Option), and shall thereafter terminate;
     (II) If the Employee’s termination of employment is due to disability (as
defined in Section 22(e)(3) of the Code, or Section 422(c)(6) of the Code if
this Option is intended to be an incentive stock option), all unvested Options
shall become immediately exercisable in full and shall be exercisable for the
Applicable Option Exercise Period following such termination of employment (but
in no event beyond the term of the Option), and shall thereafter terminate;
     (III) If the Employee’s termination of employment is due to retirement on
or after the attainment of age 65, all unvested Options shall become immediately

4



--------------------------------------------------------------------------------



 



exercisable in full and shall be exercisable for the Applicable Option Exercise
Period following such retirement (but in no event beyond the term of the
Option), and shall thereafter terminate;
     (IV) If the Employee’s termination of employment is for Cause, all Options,
to the extent not vested, shall terminate on the date of termination and, all
other Options, to the extent exercisable as of the date of termination, shall be
exercisable for the Applicable Option Exercise Period, if any, following such
termination of employment (but in no event beyond the term of the Option), and
shall thereafter terminate; and
     (V) If the Employee’s termination of employment is for any reason (other
than as set forth in clause in (I), (II), (III) or (IV) of this Section 7), all
unvested Options shall terminate on the date of termination and, all other
Options, to the extent exercisable as of the date of termination, shall be
exercisable for the Applicable Option Exercise Period following such termination
of employment (but in no event beyond the term of the Option), and shall
thereafter terminate. An Employee’s status as an employee shall not be
considered terminated in the case of a leave of absence agreed to in writing by
the Company (including, but not limited to, military and sick leave); provided,
that, such leave is for a period of not more than one year or re-employment upon
expiration of such leave is guaranteed by contract or statute.
     For the purposes of this Section, “Cause” will mean with respect to the
Employee, the Employee’s: (a) conviction of, or plea of guilty or nolo contendre
to, a felony pertaining or otherwise relating to his or her employment with the
Company; or (b) willful misconduct that is materially economically injurious to
the Company or any of its affiliates, in each case as determined in the
Company’s sole discretion.
          8. RECLASSIFICATION, CONSOLIDATION OR MERGER: In the event of any
change in the outstanding Common Shares by reason of any share dividend or
split, recapitalization, merger, consolidation, spin-off combination or exchange
of Common Shares or other corporate change, or any distributions to common
stockholders other than regular cash dividends, the Committee shall make such
substitution or adjustment, if any, as it deems to be equitable, as to the
Exercise Price and the number or kind of Common Shares issued or reserved for
issuance pursuant to the Plan and to outstanding awards or make such other cash
or other distribution as is equitable. If the Company is reorganized or
consolidated or merged with another corporation, the Employee shall be entitled
to receive options covering shares of such reorganized, consolidated or merged
company in the same proportion, at an equivalent price, and subject to the same
conditions. For purposes of the preceding sentence the excess of the aggregate
fair market value of the shares subject to the Option immediately after the
reorganization, consolidation or merger over the aggregate option price of such
shares shall not be more than the excess of the aggregate fair market value of
all shares subject to the Option immediately before the reorganization,
consolidation or merger over the aggregate option price of the shares, and the
new Option or assumption of the old Option

5



--------------------------------------------------------------------------------



 




shall not give the Employee additional benefits which he did not have under the
old Option.
          9. APPROVAL OF COUNSEL: The issuance and delivery of Common Shares
pursuant to the Option shall be subject to the reasonable approval by the
Company’s counsel with respect to compliance with the requirements of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, and the requirements of any
national securities exchange upon which the Common Shares may then be listed as
in compliance with any other law or regulation, including, but not limited to,
Section 856 of the Code.
          10. NO RIGHT TO EMPLOYMENT: Nothing herein contained shall affect the
right of the Company or any subsidiary to terminate the Employee’s services,
responsibilities and duties at any time for any reason whatsoever.
          11. GOVERNING LAW: This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
references to principles of conflict of laws.
          12. SEVERABILITY: If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
          13. HEADINGS: The headings of paragraphs hereof are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
          14. COUNTERPARTS: This Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.
          15. BENEFITS OF AGREEMENT: This Agreement shall inure to the benefit
of and be binding upon each successor of the Company. All obligations imposed
upon the Employee and all rights granted to the Company under this Agreement
shall be binding upon the Employee’s heirs, legal representatives and
successors. The Agreement shall be the sole and exclusive source of any and all
rights which the Employee, his heirs, legal representatives or successors may
have in respect to the Plan or any Option or Common Shares granted or issued
thereunder whether to himself or any other person and may not be amended except
in writing signed by the Company and the Employee.
          16. CONFLICT WITH EMPLOYMENT AGREEMENT. If (and only if) the Employee
and the Company or its affiliates have entered into an employment agreement, in
the event of any conflict between any of the provisions of this Agreement

6



--------------------------------------------------------------------------------



 



           and any such employment agreement (in particular, but without
limitation, with respect to the definition of “Cause”) the provisions of such
employment agreement will govern. As further provided in Section 10, nothing
herein shall imply that any employment agreement exists between the Employee and
the Company or its affiliates.
          17. TAX WITHHOLDING. The Company has the right to withhold from other
compensation payable to the Employee any and all applicable income and
employment taxes due and owing with respect to the Options to the extent such
amount is required to be paid by the Company (the “Withholding Amount”), and/or
to delay delivery of Common Shares until appropriate arrangements have been made
for payment of such withholding. In the alternative, the Company has the right
to retain and cancel, or sell or otherwise dispose of such number of Common
Shares underlying Options as have a market value (determined at date the
Withholding Amount becomes payable) approximately equal to the Withholding
Amount with any excess proceeds being paid to Employee.
[signature page follows]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto as of the date and year first above written.

            ALEXANDER’S, INC.
      By:           Name:           Title:        

             
 
     
 
[Employee’s Name]    

8



--------------------------------------------------------------------------------



 



SCHEDULE A TO OPTION AGREEMENT
(Terms being defined are in quotation marks.)

     
Date of Option Agreement:
   
 
   
Name of Employee:
   
 
   
Number of Common Shares Subject to Grant:
   
 
   
“Exercise Price”:
   
 
   
Date of Grant:
   
 
   
Incentive and/or Non-Qualified Options:
  Number of:
 
       [   ] Incentive Stock Options (ISO)
 
       [   ] Non-Qualified Stock Options (NQ)
 
   
Term of Option from Date of Grant:
  (Check the applicable box to indicate term of Option)
 
   
 
       [   ] Ten years
 
   
 
       [   ] Five years
 
   
 
       [   ]                     
 
   
Vesting Period:
   
 
   
“Annual Option Vesting Amount”
Insert the number of Options that vest each year or other applicable vesting
schedule.
   
 
   
“Annual Vesting Date”
(or if such date is not a business day, on the next succeeding business day):
  [Date] (or the next business day)
Insert the calendar date of each year on which Options will vest or other
appropriate vesting schedule.
   
 
   
“Applicable Option Exercise Period”:
   
Insert the period following termination for which an Option may still be
exercised for each event referenced and as cross-referenced to the applicable
Section of the Agreement.
  Death (Section 7(I)):
Disability (Section 7(II)):
Retirement (Section 7(III)):
Cause (Section 7(IV)):
Other Termination (Section 7(V)):

     Initials of Company representative:                     
     Initials of Employee:                     

 